                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for Plaintiffs Bank of America, N.A.
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                  Case No.: 2:15-cv-01024-APG-EJY
                      LAS VEGAS, NEVADA 89134




                                                            12                      Plaintiff,                           STIPULATION TO EXTEND RENEWED
AKERMAN LLP




                                                                 v.                                                      DISPOSITIVE MOTION DEADLINE
                                                            13   WOODCREST HOMEOWNERS
                                                                 ASSOCIATION; 6541 PLEASANT PLAINS WY                    (THIRD REQUEST)
                                                            14   TRUST; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            15
                                                                                    Defendants.                                       ORDER
                                                            16

                                                            17   6541 PLEASANT PLAINS WY TRUST,
                                                            18                      Counterclaimant,
                                                                 v.
                                                            19
                                                                 BANK OF AMERICA, N.A.,
                                                            20
                                                                                    Counterdefendant
                                                            21

                                                            22

                                                            23                Plaintiff/counter-defendant Bank of America, N.A. (BANA), defendant Woodcrest

                                                            24   Homeowners Association and defendant/counter-claimant 6541 Pleasant Plains Wy Trust (Trust)

                                                            25   stipulate and agree to extend the deadline to file renewed dispositive motions to February 20, 2020.

                                                            26   This is the parties' third request for an extension. The dispositive deadline is currently set for January

                                                            27   21, 2020. See ECF No. 86.

                                                            28
                                                                                                                     1
                                                                 51692279;1
                                                             1                The Trust and BANA continue to engage in settlement negotiations that the parties believe will

                                                             2   resolve this matter. The parties have made significant progress since the previous extension and

                                                             3   request the additional time to allow the settlement negotiations to move forward without unnecessarily

                                                             4   expending judicial resources.

                                                             5                This stipulation is made in good faith and not for the purpose of delay.

                                                             6                Dated this 21st day of January, 2020.

                                                             7
                                                                 AKERMAN LLP                                                  LAW OFFICES OF MICHAEL F. BOHN
                                                             8
                                                             9   /s/ Nicholas E. Belay                                        /s/ Adam R. Trippiedi
                                                                 DARREN T. BRENNER, ESQ.                                      MICHAEL F. BOHN, ESQ.
                                                            10   Nevada Bar No. 8386                                          Nevada Bar No. 1641
                                                                 NICHOLAS E. BELAY, ESQ.                                      ADAM R. TRIPPIEDI, ESQ
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 15175                                         Nevada Bar No. 12294
                                                                 1635 Village Center Circle, Suite 200                        2260 Corporate Circle, Suite 480
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Las Vegas, Nevada 89134                                      Henderson, Nevada 89074
AKERMAN LLP




                                                            13
                                                                 Attorneys for Bank of America, N.A.                          Attorneys for 6541 Pleasant Plains Wy Trust
                                                            14
                                                                 LIPSON NEILSON P.C.
                                                            15

                                                            16   /s/ Amber M. Williams
                                                                 J. WILLIAM EBERT, ESQ.
                                                            17   Nevada Bar No. 2697
                                                                 AMBER M. WILLIAMS, ESQ.
                                                            18   Nevada Bar No. 12301
                                                                 9900 Covington Cross Drive, Suite 120
                                                            19   Las Vegas, Nevada 89144
                                                            20
                                                                 Attorneys          for     Woodcrest       Homeowners
                                                            21   Association

                                                            22
                                                                                                                      IT IS SO ORDERED.
                                                            23

                                                            24                                                        UNITED STATES DISTRICT JUDGE
                                                            25                                                         01/21/2020
                                                            26                                                        DATED

                                                            27

                                                            28
                                                                                                                          2
                                                                 51692279;1
